EXHIBIT Ungava Mines Inc. (An Exploration Stage Company) Consolidated Financial Statements For the Six Months ended May 31, 2008 These interim consolidated financial statements for Ungava Mines Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America The most significant of these accounting principles are set out in the November 30, 2007 audited consolidated financial statements. These interim consolidated financial statements are presented on an accrual basis of accounting. A precise determination of many assets and liabilities is dependent upon future events and accordingly, estimates and approximations have been made using careful judgment.
